16-2021-CA-001966-XXXX-MA Div: CV-E
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 1 of 8 PagelD 43

Filing # 124375700 E-Filed 04/06/2021 10:16:53 AM

IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY, FLORIDA

 

CASE NO:

CARL BRANTLEY,

Plaintiff,
Vv.
DOLGENCORP, LLC D/B/A DOLLAR
GENERAL,
A Foreign Limited Liability Company

Defendant. /

PLAINTIFF’S COMPLAINT

 

Plaintiff, CARL BRANTLEY, by and through the undersigned counsel, hereby sues
Defendant, DOLGENCORP, LLC D/B/A DOLLAR GENERAL, and alleges as follows:

1. This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees. The actual value of
Plaintiff's claim will be determined by a fair and just jury in accordance with Article 1, Section 21,
Fla. Const.

2. Plaintiff, CARL BRANTLEY, is a natural person residing in Duval County,
Florida.

3. At all times material to this action, Defendant, DOLGENCORP, LLC D/B/A
DOLLAR GENERAL, is a foreign liability company licensed to do business in the State of Florida.

4. At all times material hereto, Defendant, DOLGENCORP, LLC D/B/A DOLLAR
GENERAL, was the owner and/or in possession of that certain business located at 6360 W 103rd
Street, Jacksonville, Duval County, Florida. Said business was a retail establishement open to the

general public, including the Plaintiff herein.

Page 1 of 8

ACCEPTED: DUVAL COUNTY, JODY PHILLIPS, CLERK, 04/06/2021 12:55:31 PM
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 2 of 8 PagelD 44

5. On or about June 13, 2020, Plaintiff, CARL BRANTLEY, visited Defendant’s
premises located at the above address as a business invitee and/or guest.

6. At said time and place, Plaintiff, CARL BRANTLEY, was a lawfully guest upon
the premises of the Defendant, DOLGENCORP, LLC D/B/A DOLLAR GENERAL, who owed
Plaintiff a non-delegable duty to exercise reasonable care for his safety.

COUNT I- CLAIM FOR PREMISES LIABILITY AGAINST DEFENDANT,
DOLGENCORP, LLC D/B/A DOLLAR GENERAL

7. Plaintiff realleges and reasserts the allegations contained within paragraphs one (1)
through six (6) as if fully set forth herein.

8. At said time and place, Defendant owed Plaintiff duties to maintain the premises in a
reasonably safe condition, and to warn Plaintiff of dangerous condition on their premises.

9. At said time and place, Defendant breached these duties to Plaintiff by
committing one or more of the following omissions or commissions:

a) Negligently failing to maintain or adequately maintain the flooring area
near the greeting cards at the front of the store, thus creating a hazard to
members of the public utilizing said premises, including the Plaintiff
herein, thus creating an unreasonably dangerous condition for Plaintiff

b) Negligently creating a slip hazard to members of the public utilizing said
premises, including the Plaintiff herein, thus creating an unreasonably
dangerous condition for Plaintiff;

Cc) Negligently failing to inspect or adequately inspect the flooring area near
the greeting cards at the front of the store, as specified above, to ascertain
whether the restroom floor, which was poorly maintained, constituted a
hazard to patrons utilizing said front of the counter area, including the
Plaintiff herein, thus creating an unreasonably dangerous condition to the
Plaintiff;

d) Negligently failing to inspect or adequately warn the Plaintiff of the
danger of the flooring area near the greeting cards at the front of the store,
when Defendant knew or through the exercise of reasonable care should
have known that said premises’ interior flooring was unreasonably
dangerous and that Plaintiff was unaware of same;

Page 2 of 8
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 3 of 8 PagelD 45

e)

8)

h)

))

k)

I)

Negligently failing to correct and/or inspect and/or maintain and/ repair
and/or adequately correct and/or replace the unreasonably dangerous
condition of the flooring area near the greeting cards at the front of the
store, when said condition was either known to Defendant or had existed
for a sufficient length of time such that Defendant should have known of
same had Defendant exercised reasonable care;

Negligently failing to have adequate staff on duty and/or assigned to the task
of inspecting and/or maintaining the flooring area near the greeting cards at
the front of the store for dangerous conditions;

Negligently failing to tratn and/or inadequately training its employees to
inspect, maintain, and/or repair the flooring area near the greeting cards at
the front of the store for dangerous conditions;

Negligently failing to follow its own corporate policy(ies) regarding the
dangerous condition;

Negligently failing to have adequate policies in place to identify dangerous
conditions that may have accumulated on the flooring area near the greeting
cards at the front of the store despite knowledge of prior slip and falls at the
subject location caused by transitory foreign substances or other dangerous
conditions that were not timely identified by Defendant’s employees and
corrected/remedied or for which notice was given to guests at the premises;

Negligently failing to enforce its stated policy that all associates are
responsible for inspecting floor surfaces for dangerous conditions and
correcting/remedying said conditions and/or warning guests of said
conditions;

Negligently failing to enforce its stated policy of “don’t pass it up, pick/clean
it up” with respect to dangerous conditions that accumulate on the flooring
of the subject premises

Negligently failing to assign specific associates/employees to the task of
solely monitoring the floor in the subject premises for dangerous conditions
and correcting/remedying said conditions and/or warning guests of said
conditions similar to the way in which specific associates/employees were
assigned to the task of solely cleaning/sanitizing shopping carts and/or
handbaskets or counting the number of guests entering/exiting the premises
during the COVID-19 pandemic as safety precautions;

Negligently failing to act reasonably under the circumstances;
Negligently engaging in a mode of operations when Defendant knew, or

should have known, that said mode of operations would result in dangerous
conditions to the general public, including the Plaintiff herein;

Page 3 of 8
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 4 of 8 PagelD 46

0) Negligently engaging in routine or regular practice of business that was not
the reasonable custom of the community

Pp) Negligently failing to install, maintain and provide a safe flooring surface
within the subject premises;

q) Negligently selecting and/or utilizing flooring that failed to provide a non-
slip surface for customers, including the Plaintiff, when, based on
Defendant’s experience, Defendant knew or should have known spills were
likely to occur on the flooring;

r) Negligently selecting and/or utilizing flooring that failed to properly disperse
or dissipate liquid substances, acting to make the flooring slick like ice,
when, based on Defendant’s experience, Defendant knew or should have
known spills were likely to occur on the flooring; and

s) Negligently selecting and/or utilizing flooring that failed to tolerate liquid
substances and/or moisture, acting to make the flooring slick like ice, when,
based on Defendant’s experience, Defendant knew or should have known
liquid substances and/or moisture were likely to occur on the flooring.

10. As aresult, while Plaintiff was visiting Defendant’s business, he slipped and fell on
a substance in the front of the store near the greeting cards, thus sustaining significant personal
injuries.

11. As a direct and proximate result of the negligence of Defendant, Plaintiff suffered
bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant
scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,
medical and nursing care and treatment, loss of earning, loss of the ability to earn money, and
ageravation of previously existing condition. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future.

WHEREFORE, the Plaintiff, CARL BRANTLEY, sues the Defendant, DOLGENCORP,
LLC D/B/A DOLLAR GENERAL., for damages and demands judgment in excess of Thirty
Thousand Dollars ($30,000.00), plus interest and costs, and demands trial by jury of all issues so

triable.

Page 4 of 8
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 5 of 8 PagelD 47

COUNT II —- CLAIM OF NEGLIGENCE UNDER THE NON-DELEGABLE DUTY
DOCTRINE AGAINST DEFENDANT, DOLGENCORP, LLC D/B/A DOLLAR
GENERAL

12. Plaintiff reasserts and realleges the allegations contained within paragraphs one
(1) through six (6) as if fully set forth herein.

13. At said time and place, Defendant owned, controlled, and/or possessed the business
premises.

14. At said time and place, and by virtue of their ownership, control, and/or possession
of the premises, Defendant owed Plaintiff a common law non-delegable duty to maintain the
premises in a reasonably safe condition.

15. At said time and place, Defendant breached these duties to Plaintiff by
committing one or more of the following omissions or commissions:

a) Negligently failing to maintain or adequately maintain the flooring area near the
greeting cards at the front of the store, thus creating a hazard to members of the
public utilizing said premises, including the Plaintiff herein, thus creating an
unreasonably dangerous condition for Plaintiff

b) Negligently creating a slip hazard to members of the public utilizing said premises,
including the Plaintiff herein, thus creating an unreasonably dangerous condition for
Plaintiff;

c) Negligently failing to inspect or adequately inspect the flooring area near the greeting
cards at the front of the store, as specified above, to ascertain whether the restroom
floor, which was poorly maintained, constituted a hazard to patrons utilizing said front
of the counter area, including the Plaintiff herein, thus creating an unreasonably
dangerous condition to the Plaintiff;

d) Negligently failing to inspect or adequately warn the Plaintiff of the danger of the
flooring area near the greeting cards at the front of the store, when Defendant knew or
through the exercise of reasonable care should have known that said premises’
interior flooring was unreasonably dangerous and that Plaintiff was unaware of same;

e) Negligently failing to correct and/or inspect and/or maintain and/ repair and/or
adequately correct and/or replace the unreasonably dangerous condition of the
flooring area near the greeting cards at the front of the store, when said condition was
either known to Defendant or had existed for a sufficient length of time such that
Defendant should have known of same had Defendant exercised reasonable care;

Page 5 of 8
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 6 of 8 PagelD 48

f)

8)

h)

))

k)

I)

Negligently failing to have adequate staff on duty and/or assigned to the task of
inspecting and/or maintaining the flooring area near the greeting cards at the front of the
store for dangerous conditions;

Negligently failing to train and/or inadequately training its employees to inspect,
maintain, and/or repair the flooring area near the greeting cards at the front of the store
for dangerous conditions;

Negligently failing to follow its own corporate policy(ies) regarding the dangerous
condition;

Negligently failing to have adequate policies in place to identify dangerous conditions
that may have accumulated on the flooring area near the greeting cards at the front of the
store despite knowledge of prior slip and falls at the subject location caused by transitory
foreign substances or other dangerous conditions that were not timely identified by
Defendant’s employees and corrected/remedied or for which notice was given to guests
at the premises;

Negligently failing to enforce its stated policy that all associates are responsible for
inspecting floor surfaces for dangerous conditions and correcting/remedying said
conditions and/or warning guests of said conditions;

Negligently failing to enforce its stated policy of “don’t pass it up, pick/clean it up” with
respect to dangerous conditions that accumulate on the flooring of the subject premises

Negligently failing to assign specific associates/employees to the task of solely
monitoring the floor in the subject premises for dangerous conditions and
correcting/remedying said conditions and/or warning guests of said conditions similar to
the way in which specific associates/employees were assigned to the task of solely
cleaning/sanitizing shopping carts and/or handbaskets or counting the number of guests
entering/exiting the premises during the COVID-19 pandemic as safety precautions;

m) Negligently failing to act reasonably under the circumstances;

n)

0)

9)

q)

Negligently engaging in a mode of operations when Defendant knew, or should have
known, that said mode of operations would result in dangerous conditions to the general
public, including the Plaintiff herein;

Negligently engaging in routine or regular practice of business that was not the
reasonable custom of the community

Negligently failing to install, maintain and provide a safe flooring surface within the
subject premises;

Negligently selecting and/or utilizing flooring that failed to provide a non-slip surface

for customers, including the Plaintiff, when, based on Defendant’s experience,
Defendant knew or should have known spills were likely to occur on the flooring;

Page 6 of 8
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 7 of 8 PagelD 49

tr) Negligently selecting and/or utilizing flooring that failed to properly disperse or
dissipate liquid substances, acting to make the flooring slick like ice, when, based on
Defendant’s experience, Defendant knew or should have known spills were likely to
occur on the flooring; and

s) Negligently selecting and/or utilizing flooring that failed to tolerate liquid substances

and/or moisture, acting to make the flooring slick like ice, when, based on Defendant’s
experience, Defendant knew or should have known liquid substances and/or moisture
were likely to occur on the flooring.

16. Asaresult, while Plaintiff was visiting Defendant’s business, he slipped and fell on
a substance in the front of the store near the greeting cards, thus sustaining significant personal
injuries.

17. As a direct and proximate result of the negligence of Defendant, Plaintiff suffered
bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant
scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,
medical and nursing care and treatment, loss of earning, loss of the ability to earn money, and
ageravation of previously existing condition. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future.

WHEREFORE, the Plaintiff, CARL BRANTLEY, sues the Defendant, DOLGENCORP,
LLC D/B/A DOLLAR GENERAL, for damages and demands judgment in excess of Thirty
Thousand Dollars ($30,000.00), plus interest and costs, and demands trial by jury of all issues so
triable.

DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury of all issues so triable.

Page 7 of 8
Case 3:21-cv-00480-TJC-JBT Document 3 Filed 05/04/21 Page 8 of 8 PagelD 50

RESPECTFULLY submitted this 6” day of April, 2021.

/s/Mark J. Kupcinskas Jr, Esq

MARK J. KUPCINSKAS JR, ESQ

FBN 117802

Morgan & Morgan

76 South Laura Street, Suite 1100

Jacksonville, FL 32202

Telephone: (904) 398-2722

Facsimile: (904) 366-7677

Primary email: Mkupcinskas@forthepeople.com
Secondary email:aleciaperez@forthepeople.com
Attorneys for Plaintiff

 

 

 

Page 8 of 8
